DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention. As the title more accurately reflects the claimed subject matter the previous objection has been removed and amendment entered. 

Response to Amendment
Acknowledgement is made of the amendment filed on 06/22/2022 in which claims 1-9 were amended. No other claims were added or canceled, therefore claims 1-9 are pending for examination below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagai et al. [US 2020/0077699].
With respect to claims 1, 5, and 9, Bagai discloses a battery device [Figs. 5A-5B, 6A] comprising: a connector [recessed portion of the charging case 82 in which 10 is sitting in as depicted in Figs 6A/6B; furthermore Figs 5A/5B show an electrical connection exists between 10 and the internal MCU, par. 0039] to which an electronic apparatus is connected [10]; a display [88]; a CPU and a memory which stores a program which, when executed by the CPU, causes the battery device to function [MCU; par. 0040 states the MCU comprises a programmable microprocessor and includes CPU and I/O, memory for a microprocessor being an implicit feature to store the programmable codes/instructions] as: a communication unit configured to communicate with the electronic apparatus connected to the connector via the connector [par. 0039-0040 states MCU is electrically coupled with the eCig device and receives input/output data generated by the eCig] to obtain information about a full charge capacity of a battery of the electronic apparatus [in addition to par. 0039-0040 as described above, par. 0060-0061 describe the display 88 of the charging case, which is connected to the MCU as well, displays information indicating a level of charge and the number of full charges remaining (i.e. number of times battery 86 can charge battery 22)]; a calculation unit configured to calculate a remaining battery level of a battery of the battery device based on the information about the full charge capacity of the battery of the electronic apparatus obtained by the communication unit [par. 0057-0074; calculation of the number of full charges remaining that is displayed to the user]; and a display control unit configured to display information indicating a result of calculation made by the calculation unit on the display [88A/B].

With respect to claims 2 and 6, Bagai further discloses wherein the display control unit is configured to display the information indicating the result of the calculation made by the calculation unit in response to connection of the electronic apparatus to the connector [88A/B, i.e. the calculation is made based on the number of full charges remaining which is based upon the individual device 10B/C and therefore occurs after the connection].

With respect to claims 4 and 8, Bagai further discloses wherein the information indicating the result of the calculation made by the calculation unit is information indicating a number of batteries of the electronic apparatus corresponding to the remaining battery level of the battery of the battery device [par. 0060,0064,0073,0082,0090; i.e. “4” or “3” charges available].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagai et al. [US 2020/0077699] as applied above, and further in view of Noble, Jr. et al. [US 9,431,842].
With respect to claims 3 and 7, Bagai further discloses if it is detected that the electronic apparatus is connected to the connection unit, first information indicating the result of the calculation made by the calculation unit is displayed and if the electronic apparatus is not connected to the connection unit, second information, different from the first information, indicating the remaining battery level of the battery of the battery device is displayed [par. 0060,0064,0073,0082,0090; discloses that 88 displays a level of charge of the battery 86 which is the internal battery of the charging device and not the electronic apparatus and therefore when the electronic apparatus is not connected there could be not data provided to calculate the remaining number of charges but could display information related to the internal charger battery that is not removable], however, Bagai fails to disclose wherein the display control unit is configured to detect whether the electronic apparatus is connected to the connector or not and to change information to be displayed on the display in accordance with the detection result. 
Noble, Jr. teaches a portable device that provides recharging power wherein a control unit is configured to detect whether an electronic apparatus is connected to the connector or not and to change information to be displayed in accordance with the detection result [col. 6 lines 10-25; determines if connected and if so displays current battery charge].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Bagai to include a connection detector as taught by Noble, Jr. for the benefit of determining if the portable electronic apparatus is in a connected state. Furthermore, it would be obvious to only display the battery state information of the portable device only once it is connected since the data cannot be provided until a connection has been made and for providing the relevant battery information on the display (i.e. internal battery status when no device connected and portable device status when connected).

Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Bagai does not disclose any specific calculation operation of the number of remaining possible full charges and therefore cannot disclose the limitations. 
The Examiner respectfully disagrees. Bagai explicitly discloses that the display indicates “the number of (full) charges remaining (e.g. the number of times the battery 86 can charger the battery 22)”. Additionally, Bagai discloses the MCU that controls the display receives input from the battery of the electronic device. In order to be able to determine the number of full charges remaining, i.e. 3 or 4 as disclosed, the MCU has to perform a calculation based on the information about the battery in the electronic device and the battery in the battery device or else there would be no way to display the number of full charges available since a comparison (subtraction) has to take place by the MCU of the two batteries capacities. 
Applicant’s arguments in view of claims 3/7 are moot in view of the new reference being applied in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859